Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. ALLOWABLE SUBJECT MATTER
Claim 3-8, 10, 12-13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited references do not disclose.


II. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 05/28/2021, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.


III. CLAIM OBJECTIONS
Claim 11 depends form claim 8. However it appears that it should depend on claim 9. Claim 11 could depend on claim 8 because claim 1 has a correction circuit and a power supply however claim 9 

Claim 12 read as follows: “the display device of claim 11…” However claim 11 is directed towards a power supply. Appropriate clarification or correction is advised.

Claim 13 read as follows: “the display device of claim 11…” However claim 11 is directed towards a power supply. Appropriate clarification or correction is advised.

Claim 15 reads as follows: “The display device of claim 14…” However, claim 14 is directed to a power supply and not a display device. Appropriate clarification and correction is advised.

Claim 16 reads as follows: “The display device of claim 14…” However, claim 14 is directed to a power supply and not a display device. Appropriate clarification and correction is advised.

Claim 17 reads as follows: “The display device of claim 14…” However, claim 14 is directed to a power supply and not a display device. Appropriate clarification and correction is advised.

Claim 18 reads as follows: “The display device of claim 17…” However, claim 14 from which claim 17 depends is directed to a power supply and not a display device. Appropriate clarification and correction is advised.



IV. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 9, 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20200153344 in view of Pabon US 20110057724.
Consider claim 1. Park discloses a display device fig 1 display device DD [0066] comprising:
a display panel configured to display an image [0067] the display panel 20 includes plurality of pixels; 
a driver configured to drive the display panel [0068] fig 1 driver 30 provides data signal to display panel and includes scan driver, data driver, and timing controller; and
a power supply [0072] power supplies including a boost circuit that has a first boost circuit configured to output a first driving voltage to be supplied to the display panel by stepping up an input voltage [0071-0072] provides ELVDD to the display panel based on  input voltage fig 2 Vin and ELVDD [0082] converter 1 [0097] boost converter and a second boost circuit configured to output a second driving voltage to be supplied to the display panel by stepping down the input voltage [0071-0072] provides ELVSS to the display panel based on  input voltage. Also see fig 2 Vin and ELVSS [0086] buck boost converter, and a correction circuit configured to output a correction signal based on a result obtained by sensing the input fig 2 [0085] detect panel current, currents are then sent to the calculator [0166] and finally to phase controllers which in turn output the signals)
wherein the power supply controls output efficiency of the boost circuit [0113] power consumption may be reduced and the conversion efficiency for the power voltage may be improved based on the input voltage fig 2 Vin and current sensed from the display panel [0085] detect panel current supplied from first converter to a load [0100] second sensor sense second panel current)

Park does not disclose sensing the input voltage.
Pabon however discloses sensing the input voltage fig 4 [0046] voltage sense circuitry 412 monitors levels of the voltage from DC/DC converters [0088].
Park contains a "base" device/method of OLED display device.  Pabon contains a "comparable" device/method of OLED display device that has been improved in the same way as the claimed invention.  The known "improvement" of Pabon could have been applied in the same way to the "base" device/method of Park and the results would have been predictable and resulted in sensing the input voltage.  Furthermore, both Park and Pabon use and disclose similar functionality (i.e., supplying power to OLED display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider 2.    Park as modified by Pabon disclose the display device of claim 1, wherein the power supply increases the current to be supplied to the display panel from a first period to a second period or decreases the current from the first period to a third period in order to control the output efficiency of the boost circuit Park [0087 -0088] [0092] [0094] these passages describe how different inverting converting are enabled according to load thresholds [0108] describes how the enable signals are produced for the different inverting converters. Fig 4 shows timing diagram of different control signals and the panel current from 0ma to maximum and falling from maximum to 0ma. See corresponding converting driving and inverting converter driving).

Claim 9 is rejected for substantially the same reasons as claim 1.

Consider claim 11. Park as modified by Pabon disclose the power supply of claim 8 [read as claim 9 for examining purposes], wherein the correction circuit includes:
A first correction circuit (Park first phase controller 700 or second phase controller 800 fig 2) configured to compare sensing value configured to sense the input with an internal reference value and to output a result value See Park [0108] the phase control generates enable signals by comparing the panels current with a predetermined plurality of threshold values; and   second correction circuit configured to output the correction signal based on the result value output from the first correction circuit and a register value supplied from an outside or an inside (see Park fig 4 and 5 phase controller 700 or 800 and fig 4 and fig 5 see enable values EV1 –EV3). 

Park does not discloses sensing current instead of voltage and thus does not disclose a sensing voltage value and voltage reference value
 a sensing voltage value and voltage reference value. fig 4 [0046] voltage sense circuitry 412 monitors levels of the voltage from DC/DC converters [0088] [0095] comparing sensed voltage with reference voltage of device.
Park contains a "base" device/method of OLED display device.  Pabon contains a "comparable" device/method of OLED display device that has been improved in the same way as the claimed invention.  The known "improvement" of Pabon could have been applied in the same way to the "base" device/method of Park and the results would have been predictable and resulted in a sensing voltage value and voltage reference value .Furthermore, both Park and Pabon use and disclose similar functionality (i.e., supplying power to OLED display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 14. Park discloses a power supply [0072] power supplies comprising:
a first boost circuit configured to output a first driving voltage with a high potential by stepping up an input voltage[0071-0072] provides ELVDD to the display panel based on  input voltage fig 2 Vin and ELVDD [0082] converter 1 [0097] boost converter;
a second boost circuit configured to output a second driving voltage with a low potential by stepping down the input voltage [0071-0072] provides ELVSS to the display panel based on input voltage. Also see fig 2 Vin and ELVSS [0086] buck boost converter; and
a first correction circuit (Park first phase controller 700 or second phase controller 800 fig 2) configured to compare a sensing voltage value obtained by sensing the input voltage with an internal reference voltage value and to output a result value See Park [0108] the phase control generates enable signals by comparing the panels current with a predetermined plurality of threshold values; and
a second correction circuit configured to output the correction signal based on the result value output from the first correction circuit and a register value (see fig 4 and 5 phase controller 700 or 800 and fig 4 and fig 5 see enable values EV1 –EV3).
wherein output efficiency of the first and second boost circuits is automatically controlled [0113] power consumption may be reduced and the conversion efficiency for the power voltage may be improved by the input voltage fig 2 Vin and current sensed from a load. [0085] detect panel current supplied from first converter to a load [0100] second sensor sense second panel current)

Park does not discloses sensing current instead of voltage and thus does not disclose a sensing voltage value and voltage reference value
Pabon however discloses a sensing voltage value and voltage reference value. fig 4 [0046] voltage sense circuitry 412 monitors levels of the voltage from DC/DC converters [0088] [0095] comparing sensed voltage with reference voltage of device.
Park contains a "base" device/method of OLED display device.  Pabon contains a "comparable" device/method of OLED display device that has been improved in the same way as the claimed invention.  The known "improvement" of Pabon could have been applied in the same way to the "base" device/method of Park and the results would have been predictable and resulted in a sensing voltage value and voltage reference value .Furthermore, both Park and Pabon use and disclose similar functionality (i.e., supplying power to OLED display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 15. Park as modified by Pabon disclose the display device of claim 14, wherein the current from a first period to a second period is increased in order to control the output efficiency of the first and second boost circuits Park [0087 -0088] [0092] [0094] these passages describe how different inverting converting are enabled according to load thresholds [0108] describes how the enable signals are produced for the different inverting converters. Fig 4 shows timing diagram of different control signals and the panel current from 0ma to maximum and falling from maximum to 0ma. See corresponding converting driving and inverting converter driving.

Consider claim 16. Park as modified by Pabon disclose the display device of claim 14, wherein the current from a first period to a third period is decreased in order to control the output efficiency of the first and second boost circuits Park [0087 -0088] [0092] [0094] these passages describe how different inverting converting are enabled according to load thresholds [0108] describes how the enable signals are produced for the different inverting converters. Fig 4 shows timing diagram of different control signals and the panel current from 0ma to maximum and falling from maximum to 0ma. See corresponding converting driving and inverting converter driving.


V. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park US 20150061540 discloses an OLED display which includes DC-DC converter to supply first and second voltages to pixels. 
Park US 20160014857 disclose a power supply circuit for an OLED display.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 3/09/2021Primary Examiner, Art Unit 2692